DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 13-32  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Specifically applicant only shows the mask figure 80 for producing the gates. However applicant does not show a finish product with the associated insulating layer with the recited lengths. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Recitation of volume does not appear nor is there a disclosure of which volume.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11,13,  33, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There are literally an infinite number of volumes that can be defined between the gates A volume does not have to be a cube. For example there are speres cones cylinders. One can create arbitrary volumes. Applicant does not have support for all volumes.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11,13,  33, 34  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Which volume there are infinite number of definable number of volumes between to objects. Applicant does not set forth which volume is refer to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10=11, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (7830695) in view of Katoh (6,333,516) and Randall (5,447,873) and Yang ‘182 (cited on 892) in further view of Fukatsu (H0677130 cited on Ids).
a.	As to claims 1-4 Moon teaches A quantum dot device, comprising: a quantum well stack including a quantum well layer; a plurality of gates disposed above the quantum well stack, wherein at least two of the gates are spaced apart in a first dimension above the quantum well stack, and an spacer material disposed above the quantum well stack, wherein the spacer material extends between at least two of the gates spaced apart in the first dimension, and the spacer material extends between at least two of the gates spaced apart in the second dimension.
Moon does not teach the spacer is a insulating material, and at least two of the gates are spaced apart in a second dimension above the quantum well stack, and the first and second dimensions are perpendicular;
Katoh teach spacing the gates from the quantum well by using insulating material to space the gates from the quantum well. Yang teaches providing a gate insulator between/spaces the gate and/from the well item 50 between 30 or 40.
Therefore it would have been obvious to one of ordinary skill in art at the time to provide the spacer as an insulating to provide adequate spacing and to optimize insulating properties to prevent shorting the gate to the well. Further it would allow the use of conventional material providing a cost benefit for using conventional materials.
As to the array having gates in first and 2nd dimensions perpendicular. Moon teaches the at least the first direction.
Randall teaches implementations of forming quantum dots array (figures 2- 4 especially figures 3 and 4) where the gates are arranged in a rectangular (on side perpendicular to the other)  8X3 arrays.
Thus it would have been obvious to one of ordinary skill in the art at the time to provide the gates of Moon as nXm (n>1 and m>1) rectangular array to maximize the number of quantum dots formable in the device.
As to insulating layer being between the gate in a volume there exist a some volume that is between the gates which has the insulating layer.
Further Fukatsu teach both a cap 55 and a protection layer item 58 between the gate.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide both a cap an a protective layer on the sidewalls of gates.
One would have been so motivated to protect the gates and the surface of the dielectric and quantum well during gate formation..
b.	As to claim 5 Moon teaches wherein the insulating material includes a perimeter portion extending around the plurality of gates (the spacer extend beyond the gates to the perimeter portion around the gates.
c.	As to claim 6, Moon does not teach wherein the plurality of gates is a plurality of first gates, the quantum well layer is a first quantum well layer, the quantum well stack includes a second quantum well layer, and the quantum dot device further includes: a plurality of second gates disposed below the quantum well stack, wherein the second quantum well layer is disposed between the plurality of second gates and the first quantum well layer.
However, Katoh teaches wherein the plurality of gates is a plurality of first gates, the quantum well layer is a first quantum well layer, the quantum well stack includes a second quantum well layer, and the quantum dot device further includes: a plurality of second gates disposed below the quantum well stack, wherein the second quantum well layer is disposed between the plurality of second gates and the first quantum well layer.
Therefore it would have been obvious to one of ordinary skill in the art at the time include a stack of quantum wells and gates on the opposite side of 130 of Moon to optimize the number of quantum dots on a single device increasing the density on the substrate of dots.
d.	As to claim 7 Moon modified  (that of claims 1-4) in further view of Katoh suggest or obviates the structures wherein at least two of the second gates are spaced apart in the first dimension below the quantum well stack, and at least two of the second gates are spaced apart in the second dimension below the quantum well stack (since Katoh teaches the same front and back structure and shapes).
e.	As to claim 8, Moon modified  (that of claims 1-4) in further view of Katoh suggest or obviates the structures wherein the insulating material is a first insulating material, and the quantum dot device further comprises: a second insulating material disposed below the quantum well stack, wherein the second insulating material extends between at least two of the second gates spaced apart in the first dimension, and the second insulating material extends between at least two of the second gates spaced apart in the second dimension (since Katoh teaches the same front and back structure and shapes).
f.	
g.	As to claim 10, Moon modified  (that of claims 1-4) in further view of Katoh suggest or obviates wherein an arrangement of the second gates below the quantum well stack is a same arrangement as an arrangement of the first gates above the quantum well stack  (since Katoh teaches the same front and back structure and shapes).
h.	As to claim 11, Moon teaches at least one conductive pathway  that contact the quantum well 160. Thus for the first and third would be taught, Moon modified  (that of claims 1-4) in further view of Katoh (claim 6).
Further it was known to include secondary conductive path for redundancy. 	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a second path for the well and a fourth conductive path for second well for redundancy and to allow access from two side or reduce the length to reduce length to access the well.
Allowable Subject Matter
Claims 26-32 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896